Citation Nr: 9903662	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-37 190A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for leg bruises, 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf.    

2.  Entitlement to service connection for a heart disorder, 
to include valvular heart disease and arrhythmia, claimed as 
a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf.     


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  The appellant 
currently resides within the jurisdiction of the Salt Lake 
City, Utah VARO.

The issue of entitlement to service connection for a heart 
disorder, to include valvular heart disease and arrhythmia, 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, will be 
discussed in the REMAND portion of this decision.  

The Board notes that in the appellant's November 1995 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  A letter from the RO to 
the appellant, dated in September 1998, shows that at that 
time, the RO had scheduled the appellant for a hearing before 
the Traveling Section of the Board in October 1998.  A 
notation on the letter reflects that the appellant failed to 
show.  

The Board further notes that in an August 1997 rating action, 
the RO denied the appellant's claims for entitlement to 
service connection for the following: (1) a digestive 
disorder, to include hiatal hernia, esophageal reflux, and 
possible prior ulcer disease, also claimed as nausea due to 
an undiagnosed illness associated with service in the Persian 
Gulf, (2) an undiagnosed illness manifested by fatigue and 
tiredness, (3) dizziness, to include benign positional 
vertigo and vertigo due to an ear infection, also claimed as 
being due to an undiagnosed illness associated with service 
in the Persian Gulf, (4) an undiagnosed illness manifested by 
memory loss, (5) an acquired psychiatric disorder, to include 
depression, a learning disorder, and an attention 
deficit/hyperactivity disorder, (6) an undiagnosed illness 
manifested by a sleep disorder, (7) migraine headaches, (8) 
an undiagnosed illness manifested by spots on the head, and 
(9) post-traumatic stress disorder.  There is no indication 
from the information of record that the appellant filed a 
Notice of Disagreement (NOD) in regards to any of the above 
issues.  Accordingly, these issues are not before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of current leg 
bruises.  


CONCLUSION OF LAW

The appellant's claim for service connection for leg bruises, 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of bruises on the appellant's legs.  
According to the records, in June 1990, the appellant 
underwent a physical examination.  At that time, his skin was 
clinically evaluated as "normal."  The records also include 
the appellant's separation examination, dated in April 1991.  
At that time, in response to the question as to whether the 
appellant had ever had or if he currently had any skin 
diseases, the appellant responded "no."  The appellant's 
skin was clinically evaluated as "normal."  

The appellant's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that the appellant served 
on active duty from September 1990 to May 1991.  The 
certificate reflects that the appellant was ordered to active 
duty in support of Operation Desert Shield/Desert Storm and 
that he had five months and 22 days of foreign service.  
According to the certificate, the appellant received the Army 
Service Ribbon, the National Defense Service Medal, and the 
Overseas Service Ribbon.  

Private medical records from a Dr. R., from May 1981 to 
January 1992, show treatment for unrelated disorders.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Durham, North Carolina, show that in February 1993, 
the appellant was treated after complaining that his heart 
was beating fast and that he had occasional shortness of 
breath and dizziness.  At that time, the examining physician 
noted that the appellant had a small bruised area at the 
medial aspect of the right knee.  The physician stated that 
according to the appellant, his bruise was "chronic."  

In July 1993, the appellant submitted VA Form 21-4142, 
Authorization For Release of Information.  The form reflects 
that at that time, the appellant indicated that he had 
received medical treatment at the VAMC in Salisbury, North 
Carolina.  In September 1993, the RO received outpatient 
treatment records from the Salisbury VAMC.  The records show 
that in June 1993, the appellant was treated after 
complaining that he had two bruises which were not healing.  
At that time, the appellant stated that while he was serving 
in Saudi Arabia during Operation Desert Storm, he noticed 
that he had two bruises on his leg.  He indicated that since 
that time, the bruises had never gone away.  The triage nurse 
noted that at present, the appellant had one bruise on his 
left inner knee and one bruise on his left calf.  The 
examining physician stated that there was no edema and no 
tenderness.  

In September 1993, a Persian Gulf Registry Examination was 
conducted.  At that time, in regards to the appellant's skin, 
the examiner noted that there were no skin lesions.  

In August 1994, the appellant submitted his Notice of 
Disagreement.  At that time, he stated that in his opinion, 
he contracted some type of "germ" during his service in 
Desert Storm.  

In November 1994, the appellant underwent a VA examination.  
At that time, the physical examination showed that the 
appellant's skin was within normal limits.  The examiner 
noted that there were no varicose veins.  

In March 1995, the RO received outpatient treatment records 
from the Salisbury VAMC, from February 1993 to January 1995.  
The records are negative for any complaints or findings of 
leg bruises.  


II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

To summarize, the appellant states that he served in Saudi 
Arabia during Desert Storm.  The appellant contends that 
while he was in Saudi Arabia, he noticed that he had two 
bruises on his leg.  He maintains that since that time, the 
bruises have never gone away.  The appellant further notes, 
in essence, that during his service in Desert Storm, he 
contracted some type of "germ," and that the "germ" caused 
him to develop leg bruises.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his claimed leg 
bruises are related to his service in the Persian Gulf is not 
competent evidence.  

In the instant case, there is no competent medical evidence 
showing a current medical diagnosis of leg bruises, nor has 
it been reported that such evidence exists, so as to give 
rise to a duty under 38 U.S.C.A. § 5103(a).  The appellant's 
service medical records are negative for any complaints or 
findings of bruises on the appellant's legs.  In addition, 
the appellant's separation examination, dated in April 1991, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had any 
skin diseases, the appellant responded "no."  The 
appellant's skin was clinically evaluated as "normal."  
Moreover, private medical records from a Dr. R., from May 
1981 to January 1982, show treatment for unrelated disorders, 
and outpatient treatment records from the Salisbury VAMC, 
from February 1993 to January 1995, are negative for any 
complaints or findings of leg bruises.  Furthermore, although 
outpatient treatment records from the Durham VAMC show that 
in February 1993, upon a physical examination, the examining 
physician noted that the appellant had a small bruised area 
at the medial aspect of the right knee, and that outpatient 
treatment records from the Salisbury VAMC reflect that in 
June 1993, a physical examination showed that the appellant 
had one bruise on his left inner knee and one bruise on his 
left calf, the Board notes that in the appellant's September 
1993 Persian Gulf Registry Examination, the physical 
examination showed that there were no skin lesions.  The 
Board further observes that in the appellant's November 1994 
VA examination, the physical examination indicated that the 
appellant's skin was within normal limits and there were no 
varicose veins.  

Because the appellant has not presented competent medical 
evidence of the current existence of leg bruises, this claim 
must be denied as not well grounded.  In the absence of proof 
of a disability, there can be no valid claim.  Caluza, 7 Vet. 
App. at 498; Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, the 
question as to whether the appellant currently has leg 
bruises necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of leg bruises, the claim must be denied as not 
well grounded.  

In regards to the appellant's contention that his claimed leg 
bruises are related to an undiagnosed illness that he 
contracted during Desert Storm, the Board notes that a review 
of the record reveals that the appellant had active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War and is considered to be a Persian Gulf 
veteran for compensation purposes under 38 C.F.R. § 3.317.  
However, the Board observes that as previously stated, under 
38 C.F.R. § 3.317(a)(1), it is provided that compensation may 
be paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms."  In light of the above, the Board observes that 
the evidence of record does not show that the appellant has 
an illness which is manifested by bruises of the leg.  As 
previously stated, there is no competent medical evidence of 
record which indicates that the appellant currently has leg 
bruises.  Accordingly, service connection for leg bruises, 
claimed as manifestation of an undiagnosed illness associated 
with service in the Persian Gulf, must be denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

ORDER

Entitlement to service connection for leg bruises, claimed as 
a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, is denied


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claim of entitlement to service connection for a 
heart disorder, to include valvular heart disease and 
arrhythmia, claimed as a manifestation of an undiagnosed 
illness associated with service in the Persian Gulf.  

The appellant's service medical records are negative for any 
complaints or findings of a heart disorder.  The appellant's 
separation examination, dated in April 1991, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, heart trouble, and/or high or low blood 
pressure, the appellant responded "no."  The appellant's 
heart was clinically evaluated as "normal."  

Outpatient treatment records from the Durham VAMC reflect 
that in February 1993, the appellant was treated after 
complaining that he had had "spells" of his heart beating 
fast, with associated shortness of breath and dizziness.  At 
that time, the appellant stated that in December 1992, he had 
been hospitalized in Concord, North Carolina, for his heart 
problem.  He indicated that he had also undergone a cardiac 
catheterization.  According to the appellant, the results of 
his catheterization were negative.  The appellant reported 
that for the past one to two months, he had had episodes of 
"fluttering."  The physical examination showed that the 
appellant's lungs were clear to auscultation, and that his 
heart had a regular rhythm and rate, without any murmurs, 
rubs, and gallops.  The diagnosis was to rule out mitral 
valve prolapse (MVP).  According to the records, the 
appellant subsequently underwent an echocardiography.  At 
that time, the appellant's medical history included "murmur 
arrhythmia."  The interpretation of the echocardiography was 
that the appellant had normal left ventricular function.  The 
examining physician also noted that the appellant had trivial 
regurgitation and that no MVP was seen.  

In March 1993, the appellant submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, the appellant indicated that he had a history of heart 
problems.  He further noted that he had been hospitalized for 
three days at the Cabarrus Memorial Hospital in Concord, 
North Carolina.  

A letter from the RO to the appellant, dated in June 1993, 
shows that at that time, the RO requested that the appellant 
submit evidence of treatment for a heart condition beginning 
within one year of his discharge from service.  The RO 
further requested that the appellant complete the enclosed VA 
Form 21-4142, Authorization For Release of Information, so 
that the RO could then obtain his treatment reports from the 
Cabarrus Memorial Hospital.  The record is negative for a 
response from the appellant.  

In July 1993, the appellant submitted VA Form 21-4142, 
Authorization For Release of Information.  The form reflects 
that at that time, the appellant indicated that he had 
received medical treatment at the Salisbury VAMC.  In 
September 1993, the RO received outpatient treatment records 
from the Salisbury VAMC.  The records show that in June 1993, 
the appellant was treated after complaining of a heart valve 
problem.  At that time, the appellant noted that he had a 
history of tachyrhythmia and that for the past three months, 
he had been suffering from a generalized weakness.  The 
physical examination showed that in regards to the 
appellant's heart, there were no murmurs.  The diagnosis was 
of weakness and fatigue.  

In September 1993, the appellant underwent a Persian Gulf 
Registry Examination.  At that time, the appellant stated 
that upon his return from the Persian Gulf in April 1991, he 
felt tired and "worn out."  The appellant indicated that in 
December 1992, he experienced heart palpitations and a rapid 
heart beat with chest pain.  He reported that he was 
subsequently hospitalized for two days.  According to the 
appellant, during his hospitalization, he underwent a cardiac 
catheterization which showed valvular disease that caused the 
irregular heart beat.  The appellant reported that since his 
hospitalization, he had had only mild episodes of heart 
palpitations.  He revealed that he was currently taking 
medication for his heart problem.  The physical examination 
showed that in regards to the appellant's heart, he had a 
regular rhythm and there were no murmurs, gallops, or clicks.  
The peripheral pulses were normal.  The initial impression 
was of a history of cardiac arrhythmia.

In August 1994, the appellant submitted his Notice of 
Disagreement.  At that time, he stated that in his opinion, 
while he was serving in Desert Storm, he contracted some type 
of "germ" which had caused him to develop a heart valve 
problem.  According to the appellant, he was currently 
receiving treatment for his heart problem at the Salisbury 
VAMC, and he was also taking medication for his heart 
disorder.  

In November 1994, the appellant underwent a VA examination.  
At that time, he stated that he had a heart valve problem and 
that he had been diagnosed as having a mitral valve prolapse.  
The appellant indicated that he had previously undergone a 
cardiac catheterization.  According to the appellant, at 
present, he was receiving treatment from a Dr. T. in 
Salisbury and he was taking medication for his heart problem.  
The appellant noted that his heart was not really giving him 
any problems since he had started taking the medication.  The 
physical examination showed that in regards to the 
appellant's cardiovascular system, the appellant's heart had 
normal sinus rhythm and no distinct murmur was heard.  The 
heart size did not appear to be enlarged.  The diagnosis was 
of mitral valve prolapse, by history.  

In the instant case, the appellant contends, in essence, that 
as a result of his service during the Persian Gulf War, he 
contracted an undiagnosed illness and subsequently developed 
a heart disorder.  As previously stated, a review of the 
record reveals that the appellant had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and is considered to be a Persian Gulf veteran for 
compensation purposes under 38 C.F.R. § 3.317.  

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

VBA Circular 20-92-29 (10/11/94), which pertains to 
processing of claims based on exposure to environmental 
agents in the Persian Gulf War and claims from undiagnosed 
illness, was revised effective July 2, 1997.  

The Board observes that upon a review of the record, it is 
unclear whether there is medical evidence to support the 
appellant's claimed cardiovascular symptoms or whether any of 
the symptoms are affiliated with a diagnosed illness.  
Accordingly, because it is not the function of the Board to 
make medical determinations, (see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)), this claim is remanded to the RO so that an 
examination can be scheduled and the above information can be 
requested from the examiner.  The Board notes that if a 
specialist examination is appropriate to rule out known 
diagnoses, such examination, i.e. cardiovascular, should be 
scheduled.  See Veteran's Benefits Administration (VBA) 
Circular 20-92-29 (July 2, 1997).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a heart 
disorder, to include valvular heart 
disease and arrhythmia.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include any records from the Salisbury 
VAMC, any records from the Cabarrus 
Memorial Hospital in Concord, North 
Carolina, and, as referred to by the 
appellant in his November 1994 VA 
examination, any records from Dr. T. of 
Salisbury.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  

2.  Thereafter, the RO should schedule 
the appellant for VA examinations by 
appropriate examiners to determine the 
nature, extent, and etiology of the 
appellant's claimed heart disorder, to 
include valvular heart disease and 
arrhythmia.  All indicated tests and 
studies should be accomplished.  The 
examiners should address all conditions 
and symptoms elicited from the appellant, 
as well as provide details about the 
onset, frequency, duration, and severity 
of all complaints and state what 
precipitates and what relieves them.  

In addition, the examiners should list 
all diagnosed conditions and state which 
symptoms, abnormal physical findings, and 
abnormal laboratory test results are 
associated with each.  If all symptoms, 
abnormal physical findings, and abnormal 
laboratory test results can not be 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
appellant to a known clinical diagnosis 
and which, if any, cannot be attributed 
to a known clinical diagnosis.  

After the specialists' examinations have 
been completed, and all laboratory 
results received, a final report 
providing a list of diagnosed conditions 
should be made. All symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis 
should be listed separately.  Before the 
examination reports are returned to the 
RO, the examiners should reconcile all 
differences among themselves, by 
consultation or workgroup as necessary.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the appellant of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.  

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the examiners for corrective action.  
See 38 C.F.R. § 4.2 (1998).  

4.  Thereafter, in light of the 
additional evidence, the RO should 
readjudicate the issue of entitlement to 
service connection for a heart disorder, 
to include valvular heart disease and 
arrhythmia, claimed as a manifestation of 
an undiagnosed illness associated with 
service in the Persian Gulf.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond.  
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 16 -


